In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-004 CV

____________________


R. WAYNE JOHNSON, Appellant


V.


BARBARA ADAMICK, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 04-07-05628-CV




MEMORANDUM OPINION 
	R. Wayne Johnson filed notice of appeal from the dismissal of his suit against Barbara
Adamick and filed a motion for indigent status on appeal.  The trial court sustained the
clerk's and court reporter's contest to the appellant's motion for indigent status and ordered
Johnson to pay appellate costs.  Tex. R. App. P. 20.1(k).  On October 13, 2005, we held the
appellant is not entitled to proceed without payment of costs as ordered by the trial court, and
provided notice that the appeal would be dismissed for want of prosecution thirty days from
the date of the order unless the appellant paid the filing fee and provided proof of payment
arrangements for preparation of the appellate record.  Tex. R. App. P. 37.3.  R. Wayne
Johnson has not remitted the filing fee, nor has he submitted evidence that he has arranged
for preparation of the clerk's record and the reporter's record.  Failure to file the clerk's
record because the appellant failed to pay for the record is grounds for dismissal for want of
prosecution.  Tex. R. App. P. 37.3(b).  The appellant failed to timely comply with our order
of October 13, 2005.  Tex. R. App. P. 42.3(c).  The appeal is dismissed for want of
prosecution.  Tex. R. App. P. 42.3(b), (c).
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									    Chief Justice


Opinion Delivered January 12, 2006 
Before McKeithen, C.J., Kreger and Horton, JJ.